The memorandum required by the statute of frauds must contain all the essential terms of the contract, or a reference to something from which they can be ascertained. Williams v. Morris, 95 U.S. 444, 456; Brown v. Whipple, 58 N.H. 229, 232; Browne Frauds, s. 335. The writing signed by the defendant indicates an agreement to erect buildings of some kind; but it refers to no plans or specifications, nor does it show the use *Page 38 
to which they were to be adapted. The plaintiff claims that they were to be suitable for a carriage manufactory, two stories high, with frames, and brick walls four inches thick. Their adaptation to their purpose was essential. The plaintiff wanted them for the manufacture of carriages. They would be unfit for that purpose if arranged for convenient use as dwelling-houses. The plaintiff's evidence tended to show a verbal agreement as to the height of the buildings, the thickness and material of the walls, and the manner of construction. These conditions would determine the cost, and upon that depended the amount of the rent. They were essential parts of the contract, and cannot be proved by parol evidence.
It is urged that the memorandum shows an agreement by the defendant to construct buildings of some kind, and it is presumed that the parties intended he should erect such buildings as he thought proper. This is refuted by the plaintiff's allegations and evidence. They did not intend to bind him to accept a lease of any buildings the defendant chose to erect, for whatever purpose adapted, and pay an annual rent of six per cent, upon their cost however expensively constructed. If the defendant had undertaken to perform the contract as he understood it, the plaintiff might have refused to accept a lease on the ground that the buildings were not such as he understood were to be erected. This risk the defendant was not bound to assume. The statute was designed to avert such controversies by requiring written evidence.
Judgment for the defendant.
Stanley, J., did not sit: the others concurred.